     Case 3:19-cv-02536-E Document 41 Filed 03/22/21              Page 1 of 12 PageID 948



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

MCR OIL TOOLS, LLC,                             §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §          CIVIL ACTION NO. 3:19-cv-2536-E
                                                §
WIRELINE WELL SERVICES TUNISIA,                 §
                                                §
               Defendant.                       §


                            MEMORANDUM OPINION AND ORDER

        Defendant has filed a Motion to Dismiss on Forum Non Conveniens Grounds (Doc. No.

19). Defendant asserts Tunisia is the more appropriate forum for this case. Plaintiff responds that

Defendant’s motion is moot because Plaintiff has exercised its contractual right to arbitrate the

parties’ dispute. Plaintiff has filed a Motion to Compel Arbitration and Stay of Case (Doc. No.

28). For reasons that follow, the Court denies both motions.

                                          Background

        Plaintiff MCR Oil Tools, LLC initiated this lawsuit in state court in Dallas County, Texas

on September 27, 2019, by filing its “Original Petition, Request for Temporary Restraining Order

and Application for Temporary and Permanent Injunctive Relief.” Plaintiff is a Texas limited

liability company, and Defendant, Wireline Well Services Tunisia, is a Tunisian corporation with

its principal place of business in Tunisia. Defendant timely removed the case to this Court on the

basis of diversity jurisdiction. Both Plaintiff’s state court pleading and its amended complaint

filed after removal allege that venue is proper in Dallas County pursuant to Chapter 171 of the

Texas Civil Practice and Remedies Code, which provides that “[i]f the agreement to arbitrate

                                                1
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                     Page 2 of 12 PageID 949



provides that the hearing before the arbitrators is to be held in a county in this state, a party must

file the initial application with the clerk of the court of that county.” See TEX. CIV. PRAC. & REM.

CODE ANN. § 171.096(b). Plaintiff further alleges:

        [I]n the contract at issue in the case, the arbitration provision states that arbitration
        shall be held in Dallas, Texas. Therefore, venue is proper in Dallas County. The
        arbitration provision states further that MCR may apply to “any court of competent
        jurisdiction to preserve its intellectual property rights under this Agreement and [to]
        for that purpose obtain any injunctive relief.”

        As alleged in the amended complaint, Plaintiff works in the oilfield industry; it “researches,

invents, designs, develops, manufactures and sells oilfield tools, products, equipment and

accessories.” To protect its intellectual property, Plaintiff requires its customers to enter into

license agreements. Plaintiff and Defendant entered into a license agreement on December 21,

2018.

        Non-party Specialised Oilfield Services, Ltd. (SOS) is a former licensee of Plaintiff and

provided Plaintiff’s tools to companies around the world. SOS’s main business hub was in

Aberdeen, Scotland. At the end of 2018, SOS began liquidation proceedings, similar to U.S.

bankruptcy proceedings. SOS was in possession of Plaintiff’s tools at various locations around

the world. Plaintiff appointed another one of its licensees, Red Kite Oilfield Services, to take

possession of SOS inventory.

        Plaintiff’s allegations in this lawsuit center on Defendant’s lack of cooperation in returning

the SOS inventory in its possession. Plaintiff alleges that Defendant has returned only about 30%

of the SOS inventory in Defendant’s possession and that most of what it did return was used or

damaged. Plaintiff alleges it terminated the license agreement with Defendant on September 4,

2019, because Defendant was not “cooperating in good faith in returning the SOS Inventory.”

According to Plaintiff, upon termination of the license agreement, Defendant is required to, among
                                                   2
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                   Page 3 of 12 PageID 950



other things, return all of Plaintiff’s tools within 60 days. Plaintiff alleges Defendant refuses to

return the MCR tools in its possession and has attempted to use them without permission. Plaintiff

further asserts it learned Defendant bid on pipe recovery operations in Tunisia that would include

the use of MCR tools in violation of the license agreement.

       Plaintiff asserts claims for breach of contract, specific performance, declaratory judgment,

and injunctive relief. It seeks a permanent injunction requiring Defendant to immediately return

MCR tools in its possession, among other things. Defendant has filed a breach of contract

counterclaim.

       Prior to removal, the state court judge entered an agreed temporary injunction upon the

joint request of the parties. The temporary injunction enjoins Defendant from using, moving, or

disposing of any licensed products or MCR tools in its possession, custody, or control. It also

required Defendant to produce a detailed inventory of licensed products and MCR tools it received

from Red Kite or Plaintiff and “job tickets” or “customer sign-offs” for every oilfield service job

Defendant performed since December 6, 2018.

       Defendant moved to dismiss on forum non conveniens grounds on May 21, 2020. Plaintiff

filed its motion to compel arbitration on July 7, 2020, over nine months after it filed suit.

                                            Arbitration

       The Court first addresses Plaintiff’s motion to compel arbitration. Plaintiff asks the Court

to stay the lawsuit and compel arbitration of all claims. Plaintiff argues the license agreement

between it and Defendant contains a mandatory arbitration agreement and requires arbitration of

all claims. Section 9.06 of the agreement provides in relevant part:

              Section 9.06 Disputes, Arbitration and Applicable Law: Any dispute,
       controversy, or claim arising out of or relating to this Agreement, or the breach,
       termination or invalidity thereof, shall be finally settled by arbitration in accordance
                                                  3
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                    Page 4 of 12 PageID 951



        with the UNCITRAL Arbitration Rules (2010). The appointing authority, should
        one prove necessary, shall be the American Arbitration Association, which shall
        otherwise have no role in the proceedings. The place of arbitration shall be Dallas,
        Texas. . . . Notwithstanding the foregoing, a Party may apply to any relevant
        government agency or any court of competent jurisdiction to preserve its
        intellectual property rights under this Agreement and to for that purpose to [sic]
        obtain any injunctive relief to which it may be entitled, either against Licensee or
        against a non-Party; provided however, that no such agency or court shall have the
        right or power to award contractual damages under this Agreement or to enjoin or
        impede the arbitral proceedings.

        Defendant contends Plaintiff has waived its right to arbitrate. Defendant argues Plaintiff

substantially invoked the judicial process and caused prejudice to Defendant. Plaintiff responds

that it did not waive its right to enforce the arbitration agreement. Plaintiff argues the arbitration

agreement expressly permitted it to file suit to preserve its intellectual property rights and to obtain

any injunctive relief to which it may be entitled. Plaintiff says it was hopeful the case could be

resolved through discussion with opposing counsel or through mediation. Plaintiff asserts it has

not initiated any formal discovery or sought affirmative relief from the Court except for its

Amended Complaint and Motion to Compel Arbitration. Plaintiff contends its conduct has not

been inconsistent with the assertion of its right to arbitrate.

        There is a strong presumption against finding a waiver of arbitration, and the party claiming

that the right to arbitration has been waived bears a heavy burden. Republic Ins. Co. v. PAICO

Receivables, LLC, 383 F.3d 341, 344 (5th Cir. 2004). Waiver will be found, however, where the

party seeking arbitration substantially invokes the judicial process to the detriment or prejudice of

the other party. Id. To invoke the judicial process the party must, at the very least, engage in some

overt act in court that evinces a desire to resolve the arbitrable dispute through litigation rather

than arbitration. Id.




                                                   4
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                     Page 5 of 12 PageID 952



        In an unpublished opinion, the Fifth Circuit recently noted that arbitration waiver is usually

asserted against defendants, stating “It is unusual for the plaintiff who filed the court action to later

want to pursue arbitration.” Sabatelli v. Baylor Scott & White Health, 832 Fed. App’x 843, 848

(5th Cir. 2020). When the plaintiff is the reason there is a lawsuit in the first place, the first

requirement for implied waiver will generally be satisfied. Id.

        It is clear to the Court that Plaintiff substantially invoked the judicial process. Although

the arbitration clause in the parties’ agreement allows a party to seek injunctive relief to preserve

intellectual property rights, Plaintiff’s pleadings seek more than injunctive relief. From the outset,

Plaintiff brought a breach of contract claim and sought monetary damages and requested a jury

trial. Plaintiff’s complaint does not indicate that it is “subject to” the arbitration provisions of the

parties’ contract. Nor does its original answer to the counterclaim. Cf. U.S. for Use & Benefit of

Orleans Elec. Constr. Co. v. AMC Mech. Contractors, Inc., 709 F. Supp. 694, 695 (M.D. La. 1989).

Plaintiff did mention arbitration in its First Amended Answer, which was filed in June 2020, about

three weeks before it moved to compel. Further, in its status report order the Court asked the

parties what form of alternative dispute resolution would be most appropriate. The parties’ joint

response was that mediation would be the most appropriate form. There was no mention of

arbitration. Only after Defendant moved to dismiss on forum non conveniens grounds did Plaintiff

assert its right to arbitration. The first requirement for waiver of the right to arbitration has been

met.

        The next question is whether there has been prejudice to Defendant. In addition to

invocation of the judicial process, the party opposing arbitration must demonstrate prejudice before

a Court can find waiver of the right to arbitrate. Forby v. One Techs., L.P., 909 F.3d 780, 785 (5th

Cir. 2018). Prejudice refers to the inherent unfairness in terms of delay, expense, or damage to a
                                                   5
   Case 3:19-cv-02536-E Document 41 Filed 03/22/21                  Page 6 of 12 PageID 953



party’s legal position that occurs when the party’s opponent forces it to litigate an issue and later

seeks to arbitrate that same issue. Id. Three factors are particularly relevant to the prejudice

determination: 1) whether discovery occurred relating to arbitrable claims; 2) the time and expense

incurred in defending against a motion for summary judgment; and 3) a party’s failure to timely

assert its right to arbitrate. Petroleum Pipe Americas Corp. v. Jindal Saw, Ltd., 575 F.3d 476, 480

(5th Cir. 2009).

        Plaintiff argues that Defendant has not suffered any prejudice. It asserts the formal

discovery process has not begun, although it acknowledges that some informal discovery has taken

place. No dispositive motions have been filed. It argues Defendant’s expenses in this case are

largely self-inflicted, i.e., a result of its motion to dismiss.

        Delay in asserting the right to arbitrate alone will not result in waiver. Forby, 909 F.3d at

786. However, such a delay does bear on the question of prejudice and may, along with other

considerations, require a court to conclude that waiver has occurred. Id. When a party fails to

demand arbitration and engages in activity inconsistent with its intent to arbitrate, the party later

opposing a motion to compel may more easily show that its position has been prejudiced. Id.

        Plaintiff filed this suit in state court on September 27, 2019, and it waited over nine months

before filing a motion to compel arbitration. In the interim, Plaintiff submitted a joint report to

this Court after removal, filed an answer and amended answer to Defendant’s counterclaim, and

amended its complaint. It did not file its motion to compel arbitration until after Defendant moved

to dismiss and filed a reply in support of its motion to dismiss. Defendant also points out that

Plaintiff designated its experts without mentioning the arbitration clause in the parties’ agreement.

Defendant argues that it has incurred expenses in answering, removing the case, participating in

the preparation of the joint status report, designating its own experts, and filing the motion to
                                                     6
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                      Page 7 of 12 PageID 954



dismiss on forum non conveniens grounds. Defendant submits that it has incurred over $150,000

in costs related to this lawsuit. In addition, Defendant argues that it is in a weaker legal position

because Plaintiff has obtained a preview of its litigation strategy.

       Given the fact that Plaintiff initiated this lawsuit and delayed nine months in moving to

compel arbitration, the Court concludes that Defendant has shown sufficient prejudice as a result

of Plaintiff’s failure to promptly demand arbitration and activity inconsistent with its intent to

arbitrate. The Court concludes Plaintiff has waived its right to arbitrate and denies the motion to

compel arbitration.

                                     Forum Non Conveniens

       The Court turns to Defendant’s motion. Defendant asks the Court to dismiss the case on

grounds of forum non conveniens. It argues that Tunisia is the more appropriate forum.

       A federal court sitting in diversity applies the federal law of forum non conveniens in

deciding a motion to dismiss in favor of a foreign forum. Sierra Frac Sand, L.L.C. v. CDE Global

Ltd., 960 F.3d 200, 203 (5th Cir. 2020). Forum non conveniens is a common-law doctrine that

promotes convenient trials. Id. Under the doctrine, a court may relinquish its jurisdiction through

dismissal of a case so that the case may be adjudicated elsewhere. Id. To determine whether to

dismiss a case under forum non conveniens, a district court first assesses whether there is an

adequate and available alternative forum. Id. Then the court conducts a balancing test based on

various private-interest and public-interest factors. Id. The defendant bears the burden of showing

that these factors weigh in favor of dismissal. Id. Ordinarily, unless the balance is strongly in

favor of the defendant, the plaintiff’s choice of forum should rarely be disturbed. Id.; see Sinochem

Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007) (“A defendant invoking forum

non conveniens ordinarily bears a heavy burden in opposing the plaintiff’s chosen forum.”).
                                                  7
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                   Page 8 of 12 PageID 955



       Plaintiff asserts that Defendant’s motion is untimely. A defendant must assert a motion to

dismiss for forum non conveniens within a reasonable time after the facts or circumstances which

serve as the basis for the motion have developed and become known or reasonably knowable to

the defendant. In re Air Crash Disaster, 821 F.2d 1147, 1165 (5th Cir. 1987). Untimeliness does

not effect a waiver; however, it should weigh heavily against the granting of the motion because a

defendant’s dilatoriness promotes and allows the very incurrence of costs and inconvenience the

doctrine is meant to relieve. Id.

       A foreign forum is available when the entire case and all the parties can come within that

forum’s jurisdiction. DTEX, LLC v. BBVA Bancomer, S.A., 508 F.3d 785, 796 (5th Cir. 2007). A

foreign forum is adequate when the parties will not be deprived of all remedies or treated unfairly,

even though they may not enjoy all the benefits of an American court. Id. Adequacy does not

require that the alternative forum provide the same relief as an American court. Id. The

substantive law of the foreign forum is presumed to be adequate unless the plaintiff makes some

showing to the contrary, or unless conditions in the foreign forum made known to the court, plainly

demonstrate that the plaintiff is highly unlikely to obtain basic justice there. Id.

       Defendant argues that Tunisia is an available and adequate forum. Defendant asserts

Tunisian law provides Plaintiff with adequate causes of action and remedies. In support of this

assertion, Defendant provided the declaration of a solicitor practicing law in Tunisia, Zoubeir

Frikha. At his law firm, Frikha leads a “litigation team in relation to civil, corporate and criminal

business law.” Regarding Plaintiff’s causes of action for breach of contract, specific performance,

and declaratory judgment, Frikha’s declaration states that there are causes of action equivalent to

those available under Tunisian law and a Tunisian forum could provide Plaintiff with adequate

remedies as to those claims. Frikha also states that Tunisian courts can grant injunctive relief
                                                  8
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                   Page 9 of 12 PageID 956



similar to that sought by Plaintiff here. But he states that “any application for injunctive relief

related to movable assets” must be made before a Tunisian court. He indicates that injunctive

relief ordered by a foreign court is unenforceable in Tunisian courts pursuant to Article 11 of the

Tunisian Code of Private International Law. There is no trial by jury for civil cases in Tunisia.

       Plaintiff responds that Tunisia is not adequate forum given the facts of this case, but it has

not provided the Court with an expert’s opinion on the issue. The Court notes that its research did

not turn up any cases addressing the issue of whether Tunisia is an adequate forum under the

doctrine of forum non conveniens. For purposes of resolving Defendant’s motion, the Court will

assume without deciding that Tunisia is an adequate forum.

       The next step in the analysis is a balancing of the private interest factors. These factors

include: 1) the relative ease of access to sources of proof; 2) the availability of compulsory process

for attendance of unwilling, and the costs of obtaining attendance of willing, witnesses; 3)

probability of an opportunity to view the premises, if viewing would be appropriate to the action;

and 4) other factors affecting the ease, speed, and expense of trial or the enforceability of a

judgment if obtained. DTEX, LLC, 508 F.3d at 794.

       Defendant asserts that all private interest factors weigh in its favor. First, it contends ease

of access to sources of proof weighs in its favor because the majority of the witnesses necessary

to its defense are Tunisian citizens and because most, if not all, of the relevant documents are

located there. Documents in Arabic or French would be costly to obtain and translate in the current

forum. In additional, the tools at issue are allegedly located in Tunisia. Defendant’s brief

incorporates a list of 22 witnesses, 12 of whom are located in Tunisia. The others are located in

Scotland and Texas.


                                                  9
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                  Page 10 of 12 PageID 957



       Next, regarding the attendance of witnesses, it contends more than half of the witnesses in

the case are in Tunisia and are beyond the subpoena power of this Court, which will prejudice

Defendant. According to Defendant, Tunisian courts can compel nonparties in Tunisia to testify

or produce evidence. Because the majority of witnesses reside and work in Tunisia, securing their

attendance here would be more expensive than if the case was handling in Tunisia.

       Defendant also contends the third factor weighs in favor of dismissal. Defendant has its

office and warehouse in Tunisia. Plaintiff maintains Defendant wrongfully possesses its tools.

Thus physically inspecting Defendant’s business will resolve this allegation.

       Defendant argues that other practical concerns, the fourth factor, favor Tunisia. It mentions

the expense of bringing witnesses to Texas. It asserts bringing Scottish witnesses to Tunisia is less

expensive than bringing them to Texas. It also cites the ability to have live witnesses. And it

contends any Texas judgment is “more than likely unenforceable” in Tunisia, as stated by Frikha

in his declaration. Tunisian courts cannot enforce foreign judgments issued by a country that does

not observe Tunisia’s reciprocity rule for enforcement of judgments.

       Plaintiff disputes that the private interest factors favor dismissal. It notes that some of the

witnesses Defendant presents as material witnesses were not material enough to be disclosed as

likely to have discoverable information as required by Rule 26(a)(1). Plaintiff asserts that key

witnesses to establish Defendant’s liability are located in Texas. Ultimately, according to Plaintiff,

the suit centers around the parties’ contract and key witnesses will be testifying about contract-

related issues. All but one of the identified Tunisian witnesses are Defendant’s employees. See

Sydow v. Acheson & Co., 81 F. Supp. 2d 758, 769 (S.D. Tex. 2000) (expressing confidence that

foreign defendant will be able to ensure attendance of its employees at trial or otherwise present

their testimony). And most of the proof of the breach lies in correspondence between the parties,
                                                 10
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                   Page 11 of 12 PageID 958



all of which is in Plaintiff’s possession or which may easily be transported here. Plaintiff

acknowledges that some important witnesses are in Tunisia and there will be costs of international

travel. However, trial in Tunisia merely shifts the inconvenience from Defendant to Plaintiff.

       Regarding compulsory process for nonparties or unwilling parties, Plaintiff asserts that, as

stated in Frikha’s declaration, neither this Court nor a Tunisian court have the ability to compel an

unwilling foreign witness to appear at trial or to give deposition testimony except through the

procedures of the Hague Convention. Thus, it asserts this issue presents a challenge in either forum

and does not weigh in favor of dismissal.

       Plaintiff also contends it has not requested an inspection of any of Defendant’s businesses.

Plaintiff notes that its facility in Texas may need to be inspected too. In addition, Plaintiff notes

that Defendant’s discussion of other factors largely restates the factors already discussed.

       After considering these private interest factors, the Court concludes Defendant has not met

its burden to demonstrate that the balance of those factors strongly weigh in its favor. There will

be inconvenience for the parties in either Texas or Tunisia. The doctrine of forum non conveniens

should not be invoked simply to shift the inconvenience from one party to the other. See id. In

addition, the Court finds it significant that Defendant agreed to arbitration in Texas, but now asserts

it is not a convenient forum for trial. Further, Defendant filed the forum non conveniens motion

almost eight months after Plaintiff filed suit. To excuse the delay, it argues that when Plaintiff

amended its complaint in May of 2020, circumstances changed and it became apparent Plaintiff’s

claims related exclusively to conduct that occurred in Tunisia. Plaintiff’s amended complaint

dropped a focus on trade secrets, but from the inception of the law suit Plaintiff alleged that

Defendant has refused to return the tools in its possession. Defendant’s delay in filing the motion

to dismiss weighs against it.
                                                  11
  Case 3:19-cv-02536-E Document 41 Filed 03/22/21                  Page 12 of 12 PageID 959



       Turning to the public interest factors, they include: 1) the administrative difficulties

flowing from court congestion; 2) the local interest in having localized controversies resolved at

home; 3) the interest in having the trial of a diversity case in a forum that is familiar with the law

that must govern the action; 4) the avoidance of unnecessary problems in conflicts or law or in the

application of foreign law; and 5) the unfairness of burdening citizens in an unrelated forum with

jury duty. Defendant argues two of these. It contends Tunisia’s interest in regulating the conduct

of Tunisian companies outweighs Texas’s interest in providing a forum for its residents to bring

claims. Defendant also argues it would be unfair to ask Texans to serve as jurors in a case centered

in Tunisia.

       The Court agrees with Plaintiff that these public interest factors do not favor dismissal.

The Court finds that both Texas and Tunisia have a localized interest in the parties’ controversy

and one does not strongly outweigh the other. It would not be unfair to ask a Texas jury to decide

the matter. The Court concludes that the balancing of all private and public interest factors does

not strongly favor Defendant. The Court will not overturn Plaintiff’s choice of forum. Defendant’s

motion to dismiss is denied.

       SO ORDERED.

       Signed March 22, 2021.



                                                      ________________________________
                                                      ADA BROWN
                                                      UNITED STATES DISTRICT JUDGE




                                                 12
